Citation Nr: 1611536	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-41 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right ankle disability, to include as due to service-connected bilateral pes planus with bilateral plantar fasciitis. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 






INTRODUCTION

The Veteran served on active duty service from September 1985 to May 1991 and from March 2004 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin, which denied a claim of service connection for a right ankle disability.  The Veteran filed a notice of disagreement letter in May 2009. A statement of the case was issued in September 2009, followed by the submission of a VA Form 9 in October 2009.  The Veteran subsequently submitted a second VA Form 9 in July 2010 which was in conflict with the October 2009 VA Form 9.

In July 2010, the Veteran requested a Board video-conference hearing.  Most recently, in September 2014, the Veteran received notification that a video-conference hearing was scheduled for October 16, 2014, but she did not appear at the hearing and did not explain her absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704 (2015).

In May 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's May 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In addition to the paper claims file, there is a Virtual VA and VBMS (the Veterans Benefits Management System) paperless claims file associated with the Veteran's claim.  The documents in these files have been reviewed and considered as part of this appeal.



FINDING OF FACT

The Veteran does not have a diagnosis of a right ankle disability.


CONCLUSION OF LAW

The Veteran does not have a right ankle disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A.           §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 51004, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.1024, 3.156(a), 3.159 and 3.326(a) (2014), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R.     § 3.159(b)(1).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2008 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate her claim of service connection for a right ankle disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist her in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, the service treatment records have not been obtained and are unavailable.  A Memorandum of Formal Finding of Unavailability of Service Treatment Records was issued in January 2009 indicating that written and telephonic efforts to obtain the records were conducted.  The Veteran was notified that service treatment records could not be obtained and informed her that she could submit any records in her possession.  None were forthcoming.

The Veteran's post-service VA treatment, private treatment records, and her lay statements have been obtained and all other identified relevant post-service treatment records.  Additionally, she was also scheduled to testify at a hearing before the Board, but she failed to report.

The Board acknowledges the fact that the September 2014 notice of the hearing was returned as undeliverable.  As requested by the May 2014 Board remand, an attempt was made to reschedule the Veteran for a Board videoconference hearing.  However, despite many attempts by the RO and the Veteran's representative to obtain the Veteran's correct mailing address of record, the September 2014 Board hearing notification letter was returned as undeliverable.  It is the veteran's responsibility to keep the VA apprised of his whereabouts.  If he does not, the VA is not required "to turn up heaven and earth" to find the correct address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  Thus, the AOJ substantially complied with all of the Board's relevant May 2014 remand instructions and VA has no further duty to attempt to obtain any additional records or opinions or conduct additional examinations with respect to the claim being decided at this time.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Also, the Veteran was afforded a VA examination in October 2008.  The examination and opinion evidence provides the information necessary to decide the claim of service connection.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.  38 U.S.C.A. § 103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

II. Analysis 

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

The development undertaken by the AOJ indicates that the Veteran's service treatment records are substantially unavailable.  The Board recognizes that in such cases there is a heightened obligation to assist the appellant in the development of the case, to explain findings and conclusions, and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.   See Washington v. Nicholson, 19 Vet. App. 362, 369- 70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the legal standard for proving a claim for service connection is not lowered.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Initially, the Board acknowledges that the Veteran is competent to describe symptoms she experiences related to her claimed disability, such as difficulty right ankle pain and cracking.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As a lay person, however, the Veteran is not competent to provide a medical diagnosis regarding a right ankle disability as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran on these points.

In this case, the Veteran has asserted that she twisted her right ankle in service.  See October 2008 VA examination.  In the alternative, the Veteran contends that she has a right ankle disability that is secondary to her service-connected bilateral foot disability.  See February 2016 Brief.

After a careful review of the pertinent evidence, the Board finds that service connection is not warranted for the claim on appeal. 
As an initial matter, although the Veteran's service treatment records are unavailable, there is no alternative indication that the Veteran sought treatment for a right ankle disorder in service.  In fact, at a VA examination in October 2008, she stated that she was not seen for any medical evaluation following her report of twisting her right ankle.  See October 2008 VA examination report.  She further stated that she treated herself with resolve, but stated that she has had chronic cracking of her ankle since her first tour of active service.  She denied any recurrent sprains or other injuries to her ankle before the initial alleged right ankle sprain or after military service.  Despite the absence of service treatment records, the Board is willing to accept as true the Veteran's recollections that she twisted her right ankle in service.  

However, the Board finds that service connection for a right ankle disability is not warranted because there is no competent evidence of an underlying current disability.  

Upon VA examination in October 2008, the Veteran's right ankle was found to have had full range of motion with 45 degrees plantar flexion, 20 degrees dorsiflexion, and full inversion/eversion.  There were no complaints of pain before range of motion or evidence of painful motion, weakness, fatigue, or incoordination after three repetitions of motion.  There was no tenderness with palpation, swelling, erythema, heat, or laxity.  Ankle strength was five out of five bilaterally.  X-rays taken of the Veteran's right ankle revealed no evidence of a focal osseous lesion, acute traumatic fracture, or ankle dislocation.  There was no evidence of a significant ankle degenerative joint disease.  The ankle mortise was intact.  There was no evidence of a bony calcaneal spur.  The Veteran was diagnosed with a normal ankle examination.

In a December 2011 statement, the Veteran stated that she did not have supporting documents for her right ankle at the time.

As mentioned, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence does not indicate a diagnosis of the claimed disability at any time, even prior to the filing of the Veteran's claim.  

Despite the Veteran's subjective complaints of right ankle pain and chronic cracking of her ankle since service, clinical and radiological evaluations failed to reveal objective indications of any underlying disability.  In addition, the Board finds that the October 2008 VA examination is persuasive and probative evidence against the claim for service connection for a right ankle disability because it was based on a thorough review of the claims file and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Therefore, the Board finds that service connection is not warranted for the claimed disability as there is no current diagnosis.  Brammer, 3 Vet. App. at 225.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, to include as due to service-connected bilateral pes planus with bilateral plantar fasciitis, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A.          § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).






ORDER

Service connection for a right ankle disability is denied.
	


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


